Citation Nr: 1812711	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative joint disease prior to May 20, 2016.

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative joint disease after May 20, 2016.

3.  Entitlement to an initial disability rating in excess of 10 percent for thoracic strain and lumbar degenerative joint disease.

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to December 1, 2016.

5.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome (IBS) and GERD (previously rated as GERD) after December 1, 2016.

6.  Entitlement to an initial compensable disability rating for right shoulder strain prior to May 20, 2016.

7.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder trapezius muscle strain and myospasm (previously rated as right shoulder strain) after May 20, 2016.

8.  Entitlement to an initial compensable disability rating for left shoulder strain prior to May 20, 2016.

9.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder trapezius muscle strain and myospasm (previously rated as right shoulder strain) after May 20, 2016.

10.  Entitlement to an initial compensable disability rating for acne.

11.  Entitlement to a disability rating in excess of 20 percent for right jaw and tongue numbness.

12.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder prior to May 20, 2016.

13.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) to include depression, anxiety, and fatigue (previously rated as anxiety disorder) after May 20, 2016.

14.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to March 19, 2015.

15.  Entitlement to TDIU after May 20, 2016.

16.  Entitlement to service connection for a skin disorder, claimed as urticaria.

17.  Entitlement to an effective date earlier than May 20, 2016, for the award of service connection for PTSD.

18.  Entitlement to an effective date earlier than March 23, 2016, for the award of service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to February 1999, from April 1999 to March 2003, and from January 2008 to May 2010, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2017); DD Form 214 (noting service in Iraq from January 2009 to December 2009).

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the pendency of this appeal, service connection was granted for PTSD in a September 2016 rating decision; as this represents a full grant of the benefit sought, the certified issue regarding service connection for PTSD is no longer on appeal.  However, the Board notes that the Veteran expressed her disagreement with the effective date assigned for the award of service connection for PTSD within one year of the September 2016 rating decision.  See October 2016 statement.  Accordingly, the Board takes limited jurisdiction over the effective date matter for the purpose of remanding for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

The Veteran also submitted a January 2018 disagreement with the effective date of the award of service connection for obstructive sleep apnea.  Although her statement was not received within one year of the September 2016 rating decision that established service connection for this disability, the RO readjudicated the effective date issue in a January 2017 rating decision; in the January 2017 rating decision, the RO found clear and unmistakable error in the September 2016 rating decision's assignment of a May 20, 2016, effective date and assigned a new, earlier effective date of March 23, 2016, for the award of service connection for sleep apnea.  The change made on the basis of CUE has the same effect as if it had been made on the date of the prior September 2016 rating decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a) (2017).  As the rating decision finding error and establishing the new effective date for the date of service connection was mailed on January 20, 2017, the Veteran's January 11, 2018, notice of disagreement with the effective date assigned for sleep apnea is deemed timely.  Thus, the Board will also take limited jurisdiction this matter the purpose of remanding for the issuance of a statement of the case.

As a final introductory matter, the Board notes that the January 20, 2017, rating decision awarded TDIU for the period from May 19, 2015, to May 20, 2016, only.  The rating decision inferred that the issue of entitlement to TDIU after May 20, 2016, was moot in light of a 100 percent combined disability rating.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his/her disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based upon service-connected disability/disabilities other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent.  See Bradley, 
22 Vet. App. at 294 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the issue of TDIU may not necessarily be limited to the time period prior to May 20, 2016.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Given this contingency and recognizing that TDIU was raised as part and parcel with the Veteran's increased rating claims before the issue was bifurcated and separately adjudicated by the RO, the Board has separately listed the issue of entitlement to TDIU for the time period before May 19, 2015, as well as for the time period after May 20, 2016, on the first page of this decision.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

On October 29, 2017, the Veteran submitted a VA Form 21-526EZ for claimed issues pertaining to a bladder condition, dizziness, and traumatic brain injury.  However, as these issues do not yet appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to higher staged initial disability ratings for cervical spine degenerative joint disease; higher staged initial disability ratings for thoracic strain and lumbar degenerative joint disease; higher staged initial disability ratings for GERD; higher staged initial disability ratings for the right shoulder; higher staged initial disability ratings for the left shoulder; a compensable initial rating for acne; a higher rating for right jaw and tongue numbness; higher staged disability ratings for anxiety; TDIU before March 19, 2015, and after May 20, 2016; and earlier effective dates for the award of service connection for PTSD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current skin disorder, diagnosed as urticaria and eczema with hives, became manifest during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder, diagnosed as urticaria and eczema with hives, have been met.
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with urticaria and eczema with hives.  See October 2016 VA skin examination report; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

Additionally, it is evident that the Veteran experienced skin symptoms in service.  See, e.g., February 2008 service treatment report (complaining of dermatitis, urticaria); November 2000 service treatment report (describing a reoccurring rash and assessing eczematous dermatitis).

In ascertaining whether there is a link between the in-service symptoms and her current diagnoses, the Board acknowledges that the initial examination in October 2010 found "no present evidence for contact dermatitis," claimed as urticaria.  However, the Veteran described reoccurring symptoms and was reexamined in October 2016, at which time it was noted that urticaria began in 2000 and has gotten worse and physical examination revealed the presence of eczema.  Significantly, the VA examiner provided a positive nexus opinion for the claimed skin disorder, finding that it was at least as likely as not incurred in or cause by service.  In rationale, therefore, the examiner pointed to evidence of recurrent symptoms since service:

multiple [service treatment record]s including Feb. 2008, Ft Hood TX AMC for rash/ utricaria and hives on back, chest, legs abdomen, etc. The later (2010 and 2012) diagnosis of eczematous rash is the result of the [] dermatitis condition, and proximately related to the [service-connected] PTSD or/or exposure to embalming fluid in her MOS as mortuary affairs specialist.  I[n] July 1998 MEPS exam no skin condition reported.  21 Nov 2000 family practice clinic visit for eczematous rash with history of prior episodes.

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a skin disorder, diagnosed as urticaria and eczema with hives.  As such, this claim is granted.


ORDER

Service connection for a skin disorder, diagnosed as urticaria and eczema with hives, is granted.


REMAND

Unfortunately, with respect to the issues of entitlement to higher staged initial disability ratings for cervical spine degenerative joint disease; higher staged initial disability ratings for thoracic strain and lumbar degenerative joint disease; higher staged initial disability ratings for GERD; higher staged initial disability ratings for the right shoulder; higher staged initial disability ratings for the left shoulder; a compensable initial rating for acne; a higher rating for right jaw and tongue numbness; higher staged disability ratings for anxiety; TDIU before March 19, 2015, and after May 20, 2016; and earlier effective dates for the award of service connection for PTSD and sleep apnea, a remand is necessary for additional development and due process.

I.  Issuance of a Statement of the Case for Earlier Effective Date Issues

As mentioned in the Introduction, the Veteran filed timely notice of disagreements with the effective dates established in the September 2016 and January 2017 rating decisions for the award of service connection for PTSD and sleep apnea.  Accordingly, in order to put the matters in the correct procedural posture, a statement of the case adjudicating the effective date claims should be issued.

II.  Issuance of a Supplemental Statement of the Case

With regard to the remaining issues being remanded, the Board notes that the Veteran was last provided with a supplemental statement of the case in May 2014, almost four year ago.  Since that time, the RO has obtained many records, including VA treatment records and pertinent VA examination reports.  Notably, some of the obtained records are not subject to waiver of AOJ review, including documents from the Social Security Administration (SSA) that discuss the Veteran's neck, back, shoulders, facial numbness, gastrointestinal problems, psychological disorders, and her ability to work.  The information was received prior to certification of the appeal to the Board in September 2014, is relevant to multiple issues on appeal, and necessitates remand for the issuance of a supplemental statement of the case pursuant to 38 C.F.R. §§ 19.37(a), 19.31(b) (2017) (discussing when an agency of original jurisdiction will furnish the Veteran and his or her representative a supplemental statement of the case)).  Thus, a remand is necessary to correct this due process deficiency.   

III.  Outstanding Records

In a letter received in January 2018, the Tallahassee Vet Center indicated that the Veteran had received readjustment counseling.  Additionally, in February 2016, the Veteran was referred for chiropractor treatment for her mid/low-back pain.  See February 2016 VA treatment record.  As these records are potentially relevant to the Veteran's corresponding disability ratings, the records must be obtained on remand.  Additionally, the AOJ should also make a request for any recent VA treatment records since November 2017. 

IV.  Correia-Compliant VA Examinations of the Back, Neck, and Shoulders

In February 2018, the AOJ attempted to schedule the Veteran for new VA examinations of the back and neck that would be compliant with the requirements emphasized in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016) (discussing the requirements of 38 C.F.R. § 4.59 for evaluating range of motion based on active and passive motion, in weight-bearing and nonweight-bearing).  However, the examination request was sent to the Veteran's old address.  In a November 2017 VA treatment, she reported that she would be moving, and in subsequent written communications provided a new P.O. Box address to VA.  See January 2018 and February 2018 Reports of General Information.  Accordingly, on remand, she must be scheduled for new examinations of her claimed neck, back, and shoulders, and be provided with adequate written notification to her most current address of record.

V.  New VA Psychiatric Examination 

The Veteran has reported an increase in anxiety attacks, suggesting a worsening in her disability since she was last examined.  See November 2017 VA treatment report.  Accordingly, a new VA examination should be conducted to ascertain the current level of severity of her anxiety, which is now rated in combination with her PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issues of 
(1) entitlement to an effective date earlier than May 20, 2016, for the award of service connection for PTSD and (2) entitlement to an effective date earlier than March 23, 2016, for the award of service connection for sleep apnea.  

These issues should not be certified or returned to the Board unless the Veteran submits an adequate substantive appeal following the issuance of the statement of the case.

2.  Perform the following records development:

(a) Obtain VA treatment records since November 2017; 

(b) Obtain treatment records from the Tallahassee Vet Center (which may first require requesting that the Veteran provide her authorization and consent for the release of records); and

(c) Ask the Veteran to provide sufficient identifying information about any outstanding private treatment providers for any of her claimed conditions, to include her February 2016 chiropractor referral, and obtain all relevant records.  

3.  Arrange to have the Veteran scheduled for new VA examinations of the back, neck, and shoulders.  The claims file [i.e. any relevant records contained in the Veterans Benefits Management System (VBMS)] should be provided to and reviewed by the examiner(s).  Please note that notification must be provided to the Veteran's most recent address of record.

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible, with the range of the opposite undamaged joint.  Alternatively, the examiner should provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

4.  Arrange to have the Veteran scheduled for new VA examination to ascertain the current level of severity of her psychiatric disability.  The claims file [i.e. any relevant records contained in the Veterans Benefits Management System (VBMS)] should be provided to and reviewed by the examiner.  Please note that notification must be provided to the Veteran's most recent address of record.

5.  Thereafter, readjudicate the issues on appeal, considering all of the evidence added to the record since the May 2014 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


